Case 1:17-cv-05507-AKH Document 36-9 Filed 01/18/19 Page 1 of 10




            EXHIBIT 8
CoreLogic® Rental Property Solutions                                      Page 1 of 9
         Case 1:17-cv-05507-AKH Document 36-9 Filed 01/18/19 Page 2 of 10



Lease Decision
Report Information

Transaction No. 0043955253

Property
NA678 - Hunter ' s Point South Commons-NHOP - LIC NY 11101



Performed by DCRESPO21

Performed on Tuesday July 21, 2015 / 11:14:55 EST


LEASE DECISION - 505



                                                    SCORE DECISION               Lease Agent Decision

                                                    DECLINE                      The Agent Decision affects the entire transaction.




           200                   800
                                                    Decision Message - Decline


   Accept :                600 - 800
   Accept with Conditions : 550 - 599               CRIMSAFE DECISION
   Decline :               200 - 549
                                                    ACCEPT




                                                                                                               CLF000086
https://www.residentscreening.net/rsnarchive/default.aspx?allreports=43955253&reports=...                                   8/28/2017
CoreLogic® Rental Property Solutions                                      Page 2 of 9
         Case 1:17-cv-05507-AKH Document 36-9 Filed 01/18/19 Page 3 of 10



 Applicant 1

  Applicant Information

  Applicant Name:CLAUDINNE FELICIANO

  Monthly Income $7916

  Phone 0000000000

  Current Address
  27 W 16, NEW YORK NY 10011



  SSN: ***-**-3658

  DOB 8/17/1979

  Email CFELICIANO17@GMAIL.COM

  Previous Address


  Lease information

  Monthly Rent $1561

  Total Income $7916/month

  Marketing Source

  Security Deposit $0

  Lease Term 24 Month(S)

  Client Reference (101101 ,YARDI SYSTEMS)


  Reports

  The following services were used in this transaction:
  ScorePLUSComplete

  RegistryCHECKComplete

  CrimSAFE - Search ReportAccept

  Credit Report Address Information

  Experian CreditComplete

  Multi-state Criminal SearchSuppressed


  Letters
  `


  Adverse Action



      Messages (4)


       • Scanned by AppALERT.



       • Property address: The City, State, Zip combination entered is invalid. City substituted to LONG IS CITY based on matching State and



       • Prior to making leasing decision, always check criminal results.



       • This applicant has been screened through the MSSO Search. Sex Offender registrant information is derived from the same state hosted Sex Offender
         database registries accessible through the department of Justice DRU SJODIN website. Results associated with this, will reflect on CrimSAFE report.




                                                                                                                                               CLF000087
https://www.residentscreening.net/rsnarchive/default.aspx?allreports=43955253&reports=...                                                               8/28/2017
CoreLogic® Rental Property Solutions                                      Page 3 of 9
         Case 1:17-cv-05507-AKH Document 36-9 Filed 01/18/19 Page 4 of 10




                                                                                    CLF000088
https://www.residentscreening.net/rsnarchive/default.aspx?allreports=43955253&reports=...   8/28/2017
CoreLogic® Rental Property Solutions                                      Page 4 of 9
         Case 1:17-cv-05507-AKH Document 36-9 Filed 01/18/19 Page 5 of 10


                                                                                                                                        August 28, 2017
                 SCOREPLUS REPORT
                                                                                                                                                 3 : 52 PM

                 REPORT INFORMATION

                 Transaction No:             0043955253                                 Performed By:                    DCRESPO21

                 Performed On:               Tuesday July 21, 2015 / 11:15:             Property:                        NA678 - Hunter ' s Point
                                             1 EST                                                                       South Commons-NHOP

                 Request ID:                 NB351796


                 APPLICANT INFORMATION

                 Name:                       CLAUDINNE FELICIANO                        SSN:                             ***-**-3658

                 Monthly Income:             $7916                                      DOB:                             08/17/1979

                 Phone:                      0000000000                                 Email:                           CFELICIANO17@GMAIL.COM

                 Current Address:            27 W 16, NEW YORK NY 10011                 Previous Address:


                 YOUR COMMUNITY'S DECISION

                 Applicant Decision:         DECLINE - 505

                                             Decline

                 YOUR MANAGEMENT COMPANY ESTABLISHES CRITERIA (DECISION POINTS) APPROPRIATE FOR APPROVAL OF
                 APPLICANTS TO YOUR COMMUNITY. QUESTIONS REGARDING THESE CRITERIA SHOULD BE DIRECTED TO YOUR
                 MANAGEMENT COMPANY.



                 ALERT INFORMATION

                 Refer to your management company's policy for handling of specific alerts.


                 SCORE ATTRIBUTE

                 If improved, the following items could positively impact this applicant's score.

                 ** Credit

                 ** Application Data


                 LEASE INFORMATION

                 Monthly Rent:               $1561                                      Security Deposit:                $0

                 Total Income:               $7916                                      Lease Term:                      24 Month(S)

                 Bedrooms:                                                              Marketing Source:

                 Client Reference:                                                      Rent/Income:                     19 %


                 ScorePLUS(SM) is designed as a useful predictor tool, but is not a guarantee of the future performance of an applicant. WARNING: A

                 person must have permissible purpose under the Fair Credit Reporting Act(FCRA; 15 U.S.C. 1681-1681y) to obtain a consumer report. The

                 FCRA provides that any person who knowingly and willfully obtains a consumer report under false pretenses may face criminal prosecution,

                 including fines and possible imprisonment. A consumer reporting agency may not prohibit users from disclosing the contents of the report

                 directly to the consumer, however the FCRA under most instances does not require users to do so. It is recommended that users refer all

                 consumer inquiries regarding the information contained in this report directly to CoreLogic SafeRent, Inc. The Federal Trade Commission

                 has said that consumer report users must consult the relevant provisions of the FCRA for details about their obligations under the FCRA.

                 More information about consumer report user's obligations is available at www.ftc.gov/credit.




                                                                                                                                                             CLF000089
https://www.residentscreening.net/rsnarchive/default.aspx?allreports=43955253&reports=...                                                                        8/28/2017
CoreLogic® Rental Property Solutions                                      Page 5 of 9
         Case 1:17-cv-05507-AKH Document 36-9 Filed 01/18/19 Page 6 of 10


                                                                                                            August 28, 2017
                 EXPERIAN CREDIT REPORT
                                                                                                                   3 : 52 PM

                 REPORT INFORMATION

                 Property ID:         NA678                          Phone:                   212-987-6445

                 Property Name:       Hunter ' s Point South         Fax:                     212-736-6974
                                      Commons-NHOP

                 Request Date:        07/21/2015                     Request Type:            Credit

                 Request ID:          NB351796                       Permissible Purpose:     Resident Screening

                 Process Date:        07/21/2015 11:14:58



                 APPLICANT INFORMATION

                 Name:                CLAUDINNE FELICIANO            Suffix:

                 Current Address:     27 W 16                        SSN:                     xxx-xx-3658
                                      NEW YORK, NY 10011

                 Drivers License#:                                   Drivers License State:




                                                      EXPERIAN CREDIT REPORT

                TNA1 GAM 1956553    FELICIANO,CLAUDINNE xxxxx3658;CA-27 W 16/NEW YORK NY 10011;
                Y-1979;T-29......;U-HUNTER'S POINT SOUTH CO,RR-BOTH1,H-Y;V-07;PARSED;PSUM


                PAGE 1     DATE      7-21-2015     TIME 10:14:57      V901     TNJ1

                 CLAUDINNE FELICIANO                           SS: xxx-xx-3658           E: NYS REHABILATION
                 27 W 16TH ST APT LK                           DOB: xx/17/79             RPTD: 9-03 I
                 NEW YORK NY 100116323
                 RPTD: 11-07 TO 4-14 U 15X                                               E: OFFICE OF THE ATTORNEY
                 LAST SUB: 1253170                                                       RPTD: 5-01 I

                *128 JOY DR
                 VALLEY COTTAGE NY 109892317
                 RPTD: 9-97 TO 7-09 U 2X

                *4125 PINELLA CIR APT 352
                 WEST PALM BEACH FL 334106742
                 RPTD: 5-05 TO 4-09 U 2X

                 ------------------------------ PROFILE SUMMARY -------------------------------
                                                                                CNT 16/07/08/26
                 PUBLIC RECORDS-------0 PAST DUE AMT----$8,680 INQUIRIES---0 SATIS ACCTS--13
                 INST/OTH BAL--$212,748 SCH/EST PAY-----$1,168+ INQS/6 MO---0 NOW DEL/DRG---1
                 R ESTATE BAL-------N/A R ESTATE PAY-------N/A TRADELINE--18 WAS DEL/DRG---4
                 TOT REV BAL----$19,785 TOT REV AVAIL-------0% PAID ACCT--10 OLD TRADE--7-98

                 ------------------------------- SCORE SUMMARY --------------------------------
                 NEW NATIONAL RISK SCORE              =   209    SCORE FACTORS: 37, 05, 28, 08

                 ----------------------------------- TRADES -----------------------------------
                 SUBSCRIBER                 OPEN    AMT-TYP1    AMT-TYP2 ACCTCOND   PYMT STATUS
                 SUB#   KOB TYP TRM ECOA BALDATE     BALANCE   PYMT LEVEL MOS REV PYMT HISTORY
                 ACCOUNT #               LAST PD   MONTH PAY    PAST DUE MAXIMUM     BY MONTH

                *CITI                       8-08    $8,930-L   $10,540-C CHARGOFF    DELINQ 150
                 xxxxx70 BC FSC REV           1
                                         7-10-15   $12,777        6-13       (84) LLLLLLLLLLLLL
                                            1-13                $8,680     6-13/L LLLLLLLLLLLL
                 ** ACCOUNT CLOSED AT CREDIT GRANTOR'S REQUEST **

                *AES/BRAZOS/US BANK        11-02    $3,073-O                                REFINANC     CURR ACCT
                 xxxxx39 EL EDU 169   1 7-31-12                                   7-12          (99) BCCCCCCCCCCCC
                 xxxxx98372PA00002          7-12                                                      CCCCCCCCCCCC
                 ** ACCOUNT CLOSED DUE TO REFINANCE **

                *AES/BRAZOS/US BANK        11-02   $15,095-O                                REFINANC     CURR ACCT
                 xxxxx39 EL EDU 169   1 7-31-12                                   7-12          (99) BCCCCCCCCCCCC
                 xxxxx98372PA00001          7-12                                                      CCCCCCCCCCCC
                 ** ACCOUNT CLOSED DUE TO REFINANCE **




                                                                                                                               CLF000090
https://www.residentscreening.net/rsnarchive/default.aspx?allreports=43955253&reports=...                                          8/28/2017
CoreLogic® Rental Property Solutions                                      Page 6 of 9
         Case 1:17-cv-05507-AKH Document 36-9 Filed 01/18/19 Page 7 of 10


                *ACS/US BANK               10-06   $38,164-O                            REFINANC
                 xxxxx00 EL EDU 360   1 11-12-11                  11-11       (19) BC5432CC-32CC
                 xxxxx36581                10-11                                    CCCCCC
                 ORIGINAL CREDITOR: NEXTSTUDENT DEUTSCHE BANK ELT
                 ** ACCOUNT CLOSED DUE TO REFINANCE **

                *MCYDSNB                    1-05      $100-L    $1,248-H      PAID    CUR WAS 90
                 xxxxx30 DZ CHG REV   1  4-12-14                  4-14        (45) B000000000C--
                                            9-12                                    ------CCC321
                 ** ACCOUNT CLOSED AT CREDIT GRANTOR'S REQUEST **
                 **CONSUMER STATEMENT**   Y   ITEM DISPUTED BY CONSUMER

                *SUNTRUST BK S FL NA         5-06   $13,997-O                 PAID    CUR WAS 30
                 xxxxx24 BB AUT 54    1 12-29-10                  12-10       (55) BCCCCCCC1CCCC
                 xxxxx006071018672          12-10                                   CCCCCCCCCCCC
                 **CONSUMER STATEMENT**   Y    ITEM DISPUTED BY CONSUMER

                *SYNCB/AMAZON               6-09    $1,150-L          $98-H   PAID     CURR ACCT
                 xxxxx94 DV CHG REV   1 10-15-09                    10-09     ( 5) B-CC0
                                           10-09
                 ** ACCOUNT CLOSED AT CONSUMER'S REQUEST **

                *BARCLAYS BANK DELAWARE     4-06    $2,500-L  $2,711-H        PAID     CURR ACCT
                 xxxxx50 BC CRC REV   1  6-17-09                6-09          (39) BCCCCCCCCCCCC
                                            6-09                                    CCCCCCCCCCCC
                 ** ACCOUNT CLOSED AT CONSUMER'S REQUEST **
                 **CONSUMER STATEMENT** Y ITEM DISPUTED BY CONSUMER

                *AMEX                       10-98       $500-L   $1,724-H     PAID     CURR ACCT
                 xxxxx00 BC CRC REV   1   4-22-09                  4-09       ( 1) B

                 ** ACCOUNT CLOSED AT CREDIT GRANTOR'S REQUEST **

                *AMEX                       7-98       UNK                    PAID     CURR ACCT
                 xxxxx00 BC CRC REV   1  2-22-09                    2-09      ( 1) B
                                            6-06
                 ** ACCOUNT CLOSED AT CONSUMER'S REQUEST **

                 ACS/US BANK NA BRAZOS       9-03    $36,819-O                PAID     CURR ACCT
                 xxxxx50 EL EDU 120    1 10-31-06                   10-06     (38) BCCCCCCCCCCCC
                 xxxxx36582                 10-06                                   CCCCCCCCCCCC

                *CAPITAL ONE BANK USA N      3-04     $4,000-L   $4,303-H     OPEN    CUR WAS 60
                 xxxxx46 BC CRC REV   1   7-07-15     $4,008       7-14       (99) CC-CCCCCCCCCC
                                             6-15       $122                        21CCCCCCC111

                *CAPITAL ONE BANK USA N      2-06     $3,000-L   $3,305-H     OPEN    CUR WAS 60
                 xxxxx46 BC CRC REV   1   7-07-15     $3,000      11-14       (99) CC-CCCCCC21CC
                                             6-15        $58                        CCCCCCCCCCCC

                 FED LOAN SERV               8-14   $105,256-O                OPEN     CURR ACCT
                 xxxxx80 EL EDU 307   1   6-30-15   $107,814        6-15      (10) CCCCCCCCCC
                 xxxxx6137FD00006            6-15       $491

                 FED LOAN SERV              10-11    $26,563-O                OPEN     CURR ACCT
                 xxxxx80 EL EDU 345   1   7-31-14    $28,482        7-14      (21) C-----CC-----
                 xxxxx6137FD00003            7-14       $126                        CC---CCC

                 FED LOAN SERV              10-11    $59,211-O                OPEN     CURR ACCT
                 xxxxx80 EL EDU 345   1   7-31-14    $64,961        7-14      (21) C-----CC-----
                 xxxxx6137FD00004            7-14       $290                        CC---CCC

                 FED LOAN SERV               7-12     $9,616-O                OPEN     CURR ACCT
                 xxxxx80 EL EDU 91    1   7-31-14     $9,718        7-14      (24) C-----CC-----
                 xxxxx6137FD00002            7-14        $69                        CC---CCC-CC

                 FED LOAN SERV               7-12     $1,790-O                OPEN     CURR ACCT
                 xxxxx80 EL EDU 91    1   7-31-14     $1,773        7-14      (24) C-----CC-----
                 xxxxx6137FD00001            7-14        $12                        CC---CCC-CC

                 END -- EXPERIAN

                --- End of Experian Report ---




                                                                                                   CLF000091
https://www.residentscreening.net/rsnarchive/default.aspx?allreports=43955253&reports=...              8/28/2017
CoreLogic® Rental Property Solutions                                      Page 7 of 9
         Case 1:17-cv-05507-AKH Document 36-9 Filed 01/18/19 Page 8 of 10




                                                                                    CLF000092
https://www.residentscreening.net/rsnarchive/default.aspx?allreports=43955253&reports=...   8/28/2017
CoreLogic® Rental Property Solutions                                      Page 8 of 9
         Case 1:17-cv-05507-AKH Document 36-9 Filed 01/18/19 Page 9 of 10


                                                                                                                   August 28, 2017
                 REGISTRYCHECK REPORT
                                                                                                                          3 : 52 PM

                                                        REPORT INFORMATION SECTION


                 REPORT INFORMATION

                 Property ID:           NA678                              Phone:                    212-987-6445

                 Property Name:         Hunter ' s Point South             Fax:                      212-736-6974
                                        Commons-NHOP

                 Request Date:          07/21/2015                         Request Type:             Landlord Tenant

                 Request ID:            NB351796                           Permissible Purpose:      Resident Screening

                 Process Date:          07/21/2015 11:14:58


                 APPLICANT INFORMATION

                 Name:                  CLAUDINNE FELICIANO                Suffix:

                 Current Address:       27 W 16                            SSN:                      xxx-xx-3658
                                        NEW YORK, NY 10011




                                                                 REPORT SUMMARY

                 Report ID:            0043955253                            Status:                   Completed



                 COURT RECORDS ON FILE

                 RECORD - 1 of 1

                 Defendant/Respondent Information

                 Name:                 CLAUDINNE FELICIANO                   SSN:

                 Address:              27 W 16TH ST 3A NEW
                                       YORK NY 10011


                 Plaintiff/Petitioner Information

                 Name:                 FM UNITED                             Phone:

                 Case Details

                 Case Number:          LT-079004-14/NY                       Case Type:                NON-PAYMENT

                 Suits:                09/25/2014                            Description:              *CASE FILED

                 Claim Amount:                                               Judgment Amount:

                 File Date:            09/25/2014

                 Court:                MANHATTAN                             County:                   NEW YORK

                 COURT DISCLAIMER

                 These court records do not mean that an applicant was evicted from an apartment or was found to owe rent.
                 Lawsuits may be filed in error or lack merit.


                 Screened BY AppALERT(SM)




                 WARNING: A PERSON MUST HAVE PERMISSIBLE PURPOSE UNDER THE FAIR CREDIT REPORTING ACT (FCRA) TO OBTAIN A CONSUMER

                 REPORT. THE FCRA IMPOSES PENALTIES AGAINST ANYONE WHO KNOWINGLY AND WILLFULLY OBTAINS INFORMATION ON A CONSUMER

                 FROM A CONSUMER REPORTING AGENCY UNDER FALSE PRETENSES, INCLUDING FINES, UP TO TWO YEARS IN PRISON OR BOTH. A

                 CONSUMER REPORTING AGENCY MAY NOT PROHIBIT YOU FROM DISCLOSING THE CONTENTS OF THE REPORT DIRECTLY TO THE

                 CONSUMER. IT IS RECOMMENDED THAT YOU REFER ALL INQUIRIES REGARDING THE INFORMATION CONTAINED IN THIS REPORT

                 DIRECTLY TO THE CORELOGIC SAFERENT CONSUMER REQUEST LINE: 1-888-333-2413.




                                                                                                                                      CLF000093
https://www.residentscreening.net/rsnarchive/default.aspx?allreports=43955253&reports=...                                                 8/28/2017
CoreLogic® Rental Property Solutions                                      Page 9 of 9
         Case 1:17-cv-05507-AKH Document 36-9 Filed 01/18/19 Page 10 of 10


                                                                                                                     August 28, 2017
                 CRIMSAFE REPORT
                                                                                                                            3 : 52 PM

                 REPORT INFORMATION

                 Property ID:               NA678                           Phone:                     212-987-6445

                 Property Name:             Hunter ' s Point South          Fax:                       212-736-6974
                                            Commons-NHOP

                 Request Date:              07/21/2015                      Request Type:              CrimSAFE

                 Request ID:                NB351796                        Permissible Purpose:       Resident Screening

                 Process Date:              07/21/2015 11:15:01


                 APPLICANT INFORMATION

                 Name:                      CLAUDINNE FELICIANO             Suffix:

                 SSN:                       xxx-xx-3658                     DOB:                       08/17/1979

                 Address:                   27 W 16
                                            NEW YORK, NY 10011



                 TRANSACTION(s) USED

                 Request#                   Type                            State                      County

                 NB351797                   MULTISTATE                      **                         **

                                            MSSO




                                                               CRIMSAFE RESULT

                     BASED UPON YOUR COMMUNITY CRIMSAFE SETTINGS AND THE RESULTS OF THIS SEARCH, NO
                                                    DISQUALIFYING RECORDS WERE FOUND.



                 NOTE: THE ACCURATE INPUT OF NAME, SSN, DATE OF BIRTH AND ADDRESS IS REQUIRED TO IMPROVE THE
                 RETRIEVAL OF INFORMATION RELATING TO THE APPLICANT. A public record(s) may have been found with
                 elements matching the information presented by your applicant. However, the record(s) found PASSES criminal
                 history criteria you selected. If you choose to review the public record(s) found, it is your sole responsibility to
                 compare identifying elements and/or to obtain additional verification of the information provided. Though records
                 are obtained from the government public record sources, the ACCURACY AND COMPLETENESS OF THE
                 INFORMATION IS NOT GUARANTEED. Remember, you must comply with your obligations under the federal Fair
                 Credit Reporting Act, your Service Agreement, and other applicable federal, state and local laws.




                                                                                                                                        CLF000094
https://www.residentscreening.net/rsnarchive/default.aspx?allreports=43955253&reports=...                                                   8/28/2017
